         Case 1:16-cv-12538-NMG Document 627 Filed 07/30/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

 MALDEN TRANSPORTATION, INC. et al,
                                                        C.A. No. 1:16-cv-12538-NMG
                           Plaintiffs,
                                                        consolidated with:
          v.                                            C.A. No. 1:16-cv-12651-NMG;
                                                        C.A. No. 1:17-cv-10142-NMG;
  UBER TECHNOLOGIES, INC. and                           C.A. No. 1:17-cv-10180-NMG;
  RASIER, LLC,                                          C.A. No. 1:17-cv-10316-NMG;
                                                        C.A. No. 1:17-cv-10598-NMG; and
                           Defendants.                  C.A. No. 1:17-cv-10586-NMG



          DEFENDANTS UBER TECHNOLOGIES, INC.’S AND RASIER, LLC’S
           RULE 52(c) MOTION FOR JUDGMENT ON PARTIAL FINDINGS

        Pursuant to Federal Rule of Civil Procedure 52(c) Defendants Uber Technologies, Inc.

and Rasier, LLC (collectively “Uber”) hereby move this Court to enter judgment against

Plaintiffs on all of their claims.

        For the reasons set forth in the accompanying memorandum of law, the Court should

grant Uber’s Motion for Judgment on Partial Findings, and enter judgment against Plaintiffs on

all of their claims.
      Case 1:16-cv-12538-NMG Document 627 Filed 07/30/19 Page 2 of 3



Dated: July 30, 2019            Respectfully submitted,

                                UBER TECHNOLOGIES, INC. AND
                                RASIER, LLC

                                By Their Attorneys,


                                /s/ Michael N. Sheetz
                                Michael N. Sheetz (BBO #548776)
                                Luke T. Cadigan (BBO #561117)
                                Adam S. Gershenson (BBO #671296)
                                Timothy W. Cook (BBO# 688688)
                                Cooley LLP
                                500 Boylston Street
                                Boston, MA 02116
                                Tel.: (617) 937-2300
                                Fax: (617) 937-2400
                                msheetz@cooley.com
                                lcadigan@cooley.com
                                agershenson@cooley.com
                                tcook@cooley.com

                                Beatriz Mejia (pro hac vice)
                                Cooley LLP
                                101 California Street, 5th Floor
                                San Francisco, CA 94111
                                Tel: (415) 693-2000
                                Fax: (415) 693-2222
                                mejiab@cooley.com

                                BOIES SCHILLER FLEXNER LLP
                                Karen Dunn (pro hac vice)
                                Meredith R. Dearborn (pro hac vice)
                                Stacey K. Grigsby (pro hac vice)
                                1401 New York Avenue, NW, 11th Floor
                                Washington, DC 20005
                                Telephone: (202) 237-2727
                                Facsimile: (202) 237-6131
                                kdunn@bsfllp.com
                                mdearborn@bsfllp.com
                                sgrigsby@bsfllp.com
          Case 1:16-cv-12538-NMG Document 627 Filed 07/30/19 Page 3 of 3



                          LOCAL RULE 7.1(a)(2) CERTIFICATION

         I, Elizabeth M. Wright, Esq., hereby certify that pursuant to Local Rule 7.1(a)(2), counsel

for Defendants conferred in good faith with counsel for Plaintiffs before filing this Motion in an

attempt to resolve or narrow this issue. The parties have been unable to resolve or narrow the

issue.

                                                      /s/ Elizabeth M. Wright


                                 CERTIFICATE OF SERVICE


         IT IS HEREBY CERTIFIED that on this 30th day of July, 2019, the foregoing document

was filed through the ECF system and will be sent electronically to the registered participants on

the Notice of Electronic Filing and paper copies will be sent to any non-registered participants.

                                                      /s/ Elizabeth M. Wright
                                                      Elizabeth M. Wright
